Citation Nr: 1039150	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected multiple sclerosis with weakness and 
numbness in the hands, weakness in the legs, and headaches 
(hereinafter MS) from August 29, 2006 through April 13, 2008.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected MS beginning April 14, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Veteran, D.A., A.A., and L.L.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001 
and from July 2003 to August 2006.

The issue on appeal was originally denied by the Department of 
Veterans Affairs (VA) Regional Office in Salt Lake City, Nevada 
(RO).  In September 2009, the Board of Veterans' Appeals (Board) 
denied the claim for an initial evaluation in excess of 30 
percent for service-connected MS.  The Veteran appealed the 
denial to the Court of Appeals for Veterans Claims (Court).

The September 2009 Board denial was vacated and remanded by a 
Court Order in August 2010 based on a Joint Motion For Remand 
filed by the Veteran and VA.  (Joint Motion).

A letter was sent to the Veteran, with a copy to his 
representative, on September 8, 2010, in which the Veteran was 
given 90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  A response was received by VA on 
September 22, 2010 in which the Veteran noted that he did not 
have any additional evidence to submit and wanted the Board to 
readjudicate his appeal immediately.  

A June 2010 rating decision granted service connection for 
depression, 50 percent disabling, and granted a total disability 
rating based on individual unemployability due to service-
connected disability; each grant was effective April 2, 2009.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in April 2009, and a 
transcript of the hearing is of record.

FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for an initial evaluation in excess of 30 
percent for MS; and he has otherwise been assisted in the 
development of his claim.

2.  From August 29, 2006 through April 13, 2008, the Veteran's MS 
is manifested by symptoms which are mostly sensory and subjective 
in nature, to include numbness, headaches, and fatigue, with a 
few exacerbations, without evidence of very frequent completely 
prostrating and prolonged headaches productive of severe economic 
inadaptability.

3.  Beginning April 14, 2008, the evidence more nearly 
approximates the criteria of very frequent completely prostrating 
and prolonged headaches productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  From August 29, 2006 to April 13, 2008, the criteria for an 
initial rating in excess of 30 percent for MS are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.124a, Diagnostic Code 8018-8100 (2010).

2.  The criteria for an initial rating of 50 percent, but no 
higher, for MS beginning April 14, 2008 are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Code 8018-8100 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in November 2006, prior to adjudication, that informed him 
of the requirements to establish entitlement to service 
connection.  Service connection was subsequently granted for MS 
by rating decision in March 2007.

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later, the VA 
General Counsel has held that 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" issues, 
such as the claims for increased compensation following the 
initial grant of service connection for a disability, in response 
to notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the November 2006 
letter informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  Additional private medical 
evidence was subsequently added to the claims files.

The Veteran was informed in the November 2006 letter that an 
appropriate effective date would be assigned if his claim was 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in June 2008 and December 2008.

The Board concludes that all available evidence that is pertinent 
to the claim has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
claim.  The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at his 
April 2009 hearing.  The Board additionally finds that general 
due process considerations have been complied with by VA. See 38 
C.F.R. § 3.103 (2010).


Analysis of the Claim

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

According to the August 2010 Joint Motion, the Board did not 
provide an adequate statement of reasons or bases for its 
decision because it failed to reconcile its findings with the 
evidence of record, including the Veteran's complaints on 
evaluation in June 2008 that he had had approximately five 
prostrating headaches in the previous three months, lasting up to 
seven hours at a time, and because it did not address the 
applicability of staged ratings.  The Joint Motion noted that a 
claimant can experience multiple distinct degrees of disability 
for which different levels of compensation can be assigned during 
separate periods of time under Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The Veteran was originally granted service connection for MS in a 
March 2007 rating decision and assigned a 30 percent disability 
rating under Diagnostic Codes 8018-8100, effective August 29, 
2006.  He timely appealed.

The Veteran has contended, including at his April 2009 personal 
hearing, that his MS is more severely disabling than is reflected 
by the currently assigned 30 percent disability rating.  Because 
the Veteran's MS is not shown to manifest the symptomatology 
required for a higher rating under the rating schedule prior to 
April 14, 2008, and VA is obligated to only apply the applicable 
rating schedule to disability rating claims, an initial rating in 
excess of 30 percent for MS from August 29, 2006 through April 
13, 2008 will be denied.  Massey v. Brown, 7 Vet. App. 204 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Because 
the disability picture for the Veteran's headaches more nearly 
approximates the symptomatology required for a higher rating of 
50 percent beginning April 14, 2008, a 50 percent rating is 
assigned effective on that date.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where the Veteran is appealing the initial assignment of 
a disability rating, as in this case, the severity of the 
disability is to be considered during the entire period from the 
initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.
Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the Veteran on motion.  The Board notes that disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part of 
the musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45, 
4.59 (2010).

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable.  In this regard, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the Veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, at 
262 (1994).

MS is generally rated under Diagnostic Code 8018 as a 
neurological condition or convulsive disorder.  The minimum 
rating for this disorder is 30 percent.  In order to warrant more 
than a 30 percent rating, the disorder may be rated on its 
residuals.  Disability from neurological conditions and 
convulsive disorders and their residuals may be rated from 10 to 
100 percent in proportion to the impairment of motor, sensory, or 
mental function.  38 C.F.R. § 4.124a (2010).

Psychotic manifestations, complete or partial loss of use of one 
or more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
should be especially considered, referring to the appropriate 
bodily system of the schedule.  With partial loss of use of one 
or more extremities from neurological lesions, rate by comparison 
with the mild, moderate, severe, or complete paralysis of 
peripheral nerves.  Id.  

Diagnostic Code 8018 provides for a minimum rating of 30 percent 
for multiple sclerosis.  A note following states that it is 
required for the minimum ratings for residuals, that there be 
ascertainable residuals.  Determinations as to the presence of 
residuals not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of the 
diagnosis recorded; subjective residuals will be accepted when 
consistent with the disease and not more likely attributable to 
other disease or to no disease.  Id.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010), migraines 
with characteristic prostrating attacks averaging one in two- 
months over the last several months warrant a 10 percent rating.  
Migraines with characteristic prostrating attacks occurring on an 
average once a month over the last several months warrant a 30 
percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.

The Veteran complained on VA examination in November 2006 of pain 
and numbness in his legs, numbness in the upper extremities, 
fatigue, and headaches.  It was noted that he worked at a video 
store 25 hours per week and that his condition did not preclude 
full-time work.  He was not significantly limited in his daily 
activities.  Neurological evaluation was essentially normal.  The 
examiner noted that the evidence did not show loss of fine motor 
control in the upper extremities or weakness in the lower 
extremities. 

MRIs of the brain beginning in November 2006 are reported to show 
findings compatible with MS.

VA treatment records for February 2007 reveal complaints of 
occasional gait imbalance and bilateral lower extremity numbness 
and tingling, no worse than before.
VA treatment records for April 14, 2008 reveal that the Veteran 
was to be given Verapamil for his headaches due to their 
increased frequency and severity.  Also in April 2008, the 
Veteran reported periodic weakness in his arms and legs and 
periodic numbness in his feet, shoulders, and arms.

The Veteran complained on VA evaluation in June 2008 of fairly 
constant discomfort in his legs, daily headaches, and difficulty 
sleeping.  He had two types of headaches, with one type occurring 
multiple times a day for short periods and the other type 
described as sharp and painful and having occurred about five 
times over the previous three months.  This second type of 
headache lasted up to seven hours and generally rendered him 
prostrate during that time with photosensitivity and 
phonosensitivity but no nausea and vomiting.  Medication did not 
seem to help.  He also had a blurring sensation during his longer 
headaches that made it hard for him to see.  He worked 32 hours 
per week doing at an office supply retail store. 

On VA physical evaluation in June 2008, it was reported that the 
Veteran had a wide-based antalgic gait with slight hip swinging.  
Cranial nerves were grossly intact. Romberg was positive, and 
there was ataxia on tandem walking.  There was no additional loss 
of range of motion due to pain, weakness, impaired endurance, 
fatigue, incoordination, or flare-ups.  MS was diagnosed, 
progressive relapsing versus relapsing remitting.  It was noted 
that the Veteran had steady symptoms overall neurologically 
without any recent acute attacks and that his headaches were at 
least as likely as not related to his MS.

VA treatment records from September to December 2008 reveal that 
the Veteran complained in October 2008 of worsening balance 
problems, hands feeling weaker, and visual difficulty.  When seen 
in November, motor strength was 5/5, there was no atrophy or 
fatigability, Romberg was negative, and coordination and tone 
were normal; there was some decrease in sensation.  It was 
reported in December that the Veteran's description of his 
headaches suggested that they were of tension origin, but there 
were some features of migraines.  He said that he had up to 100 
short headaches a day, which were sharp and painful.

When examined by VA in December 2008, the Veteran complained of 
numbness, fatigue, weakness, decreased exercise tolerance, 
periodic tremors, and daily headaches.  He was taking medication 
for his MS.  He said that he had been laid off from his job in 
June 2008 because of restructuring of the company and not because 
of medical issues.  He was going to school for computer data 
drafting.  He said that he usually missed about one day a week of 
school due to fatigue.  Physical examination revealed 5/5 
strength in the upper extremities and 4+/5 strength in the lower 
extremities.  Sensory examination was normal to light touch and 
vibration.  Reflexes were brisk at the knees, 2+ elsewhere, and 
symmetrical.  Toes were down going; there was no clonus.  MS was 
diagnosed.

According to a March 2009 statement from E.R., a friend of four 
years, there had been deterioration in the Veteran's condition to 
the point that he could no longer play with his children and had 
difficulty controlling his extremities.

The Veteran, his wife, his mother, and a friend testified in 
April 2009 to the Veteran's deteriorating condition, including 
the contention that he fell on a constant basis and had 
significant headaches.

A June 2009 decision of the Social Security Administration (SSA) 
awarded disability benefits, effective in June 2008, for MS and 
degenerative disc disease (DDD) of the cervical spine.

According to a September 2009 statement from L.L., who testified 
at the Veteran April 2009 hearing, the Veteran had problems 
functioning on a day to day basis due to his MS.  A statement 
from the Veteran's wife, which was received by VA in October 
2009, is to the effect that the Veteran has debilitating 
headaches at least 3-5 times a month and severe hand tremors.

According to a statement from a physician who had treated the 
Veteran and was affiliated with the Salt Lake City VA, which was 
added to the claims folder in October 2009, the Veteran's MS 
symptomatology includes severe headaches.  The Veteran was noted 
to be significantly disabled.

The objective medical evidence on file, especially the findings 
in November and December 2008 of essentially normal motor and 
sensory functioning with no atrophy or fatigability, does not 
warrant an evaluation in excess of 30 percent for MS under a 
diagnostic code other than for headaches.  See 38 C.F.R. § 
4.124a.  There is no medical evidence of any partial loss of use 
of one or more extremities from neurological lesions, so as to be 
rated by comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  There is also no evidence of 
atrophy or severe weakness comparable to paralysis, and the 
recent VA medical evidence indicates that the Veteran retains 
essentially full use of his extremities.  

There is also no evidence that pain, weakness, fatigability, 
diminished endurance, or incoordination restrict the Veteran's 
range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

For the period prior to April 14, 2008, there is no competent 
medical evidence that the Veteran experiences manifestations of 
MS sufficient to warrant an initial rating in excess of 30 
percent for his headaches.  In fact, it was reported on 
evaluation in November 2006 that he was not significantly limited 
in his daily activities and that neurological evaluation was 
essentially normal; there was no notation of prostrating and 
prolonged headaches that resulted in severe economic 
inadaptability.

However, the evidence beginning April 14, 2008 shows increased 
disability due to headaches that more nearly approximates the 
criteria for a 50 percent rating for prostrating and prolonged 
attacks occurring more than once a month over the previous 
several months that resulted in severe economic inadaptability.  
It was noted on April 14, 2008 that the Veteran was to be given a 
new medication due to the increased severity of his headaches.  
When seen in June 2008, the Veteran reported two types of 
headaches, with one type occurring multiple times a day for short 
periods and the other type, which had occurred about five times 
over the previous three months, lasting up to seven hours and 
generally prostrating with photosensitivity and phonosensitivity.  
Consequently, a rating of 50 percent, which is the maximum 
schedular rating for headaches, is warranted for service-
connected MS beginning April 14, 2008.  

The Board has considered the applicability of the benefit-of-the-
doubt doctrine in denying a rating in excess of 30 percent from 
August 29, 2006 to April 13, 2008.  However, as the preponderance 
of the evidence is against the Veteran's claim for a rating in 
excess of 30 percent from August 29, 2006 to April 13, 2008, the 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As the Veteran was granted TDIU effective April 2, 2009 by rating 
decision in June 2010, the issue of whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration is moot. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
MS from August 29, 2006 through April 13, 2008 is denied.

Entitlement to an initial evaluation of 50 percent for MS 
beginning April 14, 2008 is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


